Title: To Thomas Jefferson from Elizabeth Page, 27 November 1821
From: Page, Elizabeth
To: Jefferson, Thomas

Venerable Sir  Shelby Gloster Cty  Novber 27 1821I shoud be very much obliged to you to give me all the information you can recollect respecting the Money expended in the Revolutionary War, by my Father General Thomas Nelson. I make no doubt Sir you recollect the Sacrifice my Father made of his Property to Raise Money to carry on the Proceedings of the War at that time.: The widow and Heirs of general Thomas Nelson are in want, and mean to apply to the Virginia Legislature for remuneration. Be pleased Sir to give me information in such a form, as woud be received by the Legislature, and directed to Thomas Nelson Page in Richmond. Blessings attend you and your Family,Prays your FriendElizabeth Page, who was Elizabeth Nelson Eldest Daughter of General Thomas Nelson